DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. In regards to applicants’ arguments A (Remarks pp. 7-9) that the prior art does not teach the added limitations to the independent claims, the Examiner points to the rejections below where these limitations are addressed. In regards to applicants’ arguments B (Remarks pp. 9-10) that the prior art does not teach a “shorting plane to prevent interference from other transmission coils”, the Examiner points out that spacers between the stacked 3D chips, as taught by Ditzel, serves the same purpose as a shorting plane in preventing interference from other transmission coils on the other stacked chips. Indeed, Kuroda, US 2012/0217658 A1, who is part of the Ditzel reference also teaches reducing interference using diagonal coils, which can form a dense grid for example, see paragraphs 35-36.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 21 includes the limitation “a crossover connection for the static interconnect system, the crossover connection being configured for controlling, using the wireless communication, a direction of data flow, between the first array of tiles of the first neural network accelerator chip and the second array of tiles of the second neural network accelerator chip”. The specification does not appear to support such a crossover connection with such features. For example paragraph 32 of the specification as filed describes a crossover point created by stitching the ring-buses to one ring that encompasses all tiles of both network accelerator chips. The same rejection is made for independent Claim 32. The corresponding dependent claims are also subsequently rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 9,928,460. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for one of ordinary skill in the art, given the patented claims, to derive the inventive concept and claims of the current examined application, and vice-versa.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24-33, 35-38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ditzel et al., “Low-Cost 3D Chip Stacking with ThruChip Wireless Connections”, Oct. 24, 2014, in view of Belhadj et al., “The Improbable But Highly Appropriate Marriage of 3D Stacking and Neuromorphic Accelerators”, CASES ’14, October 12-17, 2014, New Delhi, India.

Regarding Claim 21, Ditzel teaches:
a first neural network accelerator chip comprising a first array of tiles that includes a first neural network accelerator tile comprising a first transmission coil (pp. 15-18: wherein the chip design has transmit and receive coils on each multi stacked chip and these could be neural network accelerator chips as described in the secondary reference, Belhadj, as pointed out below); 
a second neural network accelerator chip, adjacent to and aligned vertically with the first neural network accelerator tile, the second neural network accelerator chip comprising a second array of tiles that includes a second neural network accelerator tile comprising a second transmission coil configured to establish wireless communication with the first transmission coil via inductive coupling, wherein each tile of the first array of tiles and the second array of tiles is a self-contained component that can independently execute computations for the three dimensional neural network accelerator (pp. 9-11: wherein the 3D stacking, i.e. adjacent and vertical alignment, is shown and described; and pp. 40, 49: each stacked layer can be implement as a neural network accelerator chip; and pp. 15-18: wherein wireless communication via inductive coupling is described); 
wherein the first array of tiles and the second array of tiles are configured to accelerate a computation of a neural network by forming, through wireless communication established between the first transmission coil and the second transmission coil, a static interconnect system organized as a linear sequence of processing (pp. 15-19, 21,33, 43, 48: wherein it is shown and described the interconnection of the 3D chip stacking with wireless improved data flow, that would lead to faster computation of the neural network. Examiner’s note: this limitation is also taught by the Kuroda PG Pub. references listed on the PTO-892). 
Although Ditzel may have taught 3D chip stacking and crossover connections (see p. 8 that shows 3D stacking with TSV and micro bump connections. Burger also teaches three dimensional accelerator see for example paragraphs 274-275), Belhadj more directly shows:
A three dimensional neural network accelerator comprising (Abstract; sections 1 and 2: wherein the 3D stacking of neural network accelerators are described):
and a crossover connection for the static interconnect system, the crossover connection being configured for controlling, using the wireless communication, a direction of data flow, between the first array of tiles of the first neural network accelerator chip and the second array of tiles of the second neural network accelerator chip (subsections 2.3.1, 3.2: wherein it is described the microbump connections for passing information between the layers of the stacked 3D neural network accelerators). (Emphasis added).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Belhadj with that of Ditzel for the purposes of implementing a three dimensional neural network accelerator using ThruChip 3D chip stacking with a crossover connection for information communication.


Regarding Claim 22, Ditzel further teaches:
The three dimensional neural network accelerator of claim 21, wherein the linear sequence of processing is through the first array of tiles and the second array of tiles (pp. 40, 48-49: wherein the ThruChip 3D stacking with wireless connections that would sequentially process through the stacked chips/tiles is discussed. Belhadj also teaches this, see for example Fig. 7).

Regarding Claim 24, Ditzel further teaches:
The three dimensional neural network accelerator of claim 21, wherein the first transmission coil is further configured to provide a digital logic interconnection between the first neural network accelerator tile and the second neural network accelerator tile through Near Field Wireless Communication (pp. 15-16: wherein Near-Field communication is discussed and used).

Regarding Claim 25, Ditzel further teaches:
The three dimensional neural network accelerator of claim 21, wherein each tile of the first array of tiles and the second array of tiles comprises a processing element and a memory (p. 33: as shown the ThruChip Interface/TCI chips includes processors and memory).

Regarding Claim 26, Ditzel further teaches:
The three dimensional neural network accelerator of claim 25, wherein the first transmission coil further comprises a ThruChip Interface (TCI) receiver and a TCI transmitter, wherein the TCI receiver is configured to receive wireless communication from the second transmission coil, and wherein the TCI transmitter is configured to transmit wireless communication to the second transmission coil (pp. 15-17: wherein TCI transmitters and receivers are used and each die has a transceiver to receive and transmit wireless communication).

Regarding Claim 27, Ditzel further teaches:
The three dimensional neural network accelerator of claim 26, wherein the first neural network accelerator tile further comprises a ring-bus, wherein the processing element of the first neural network accelerator tile, the first transmission coil, the TCI receiver, and the TCI transmitter are communicably connected through the ring-bus (Ditzel p. 8: wherein the micro bumps or interconnections between the 3D stacked chips, that are the ring bus connections, are shown, that would connect the processing element, coils and transceivers of the 3D stacked chips. Belhadj also teaches this, see for example p. 2, left column, first paragraph).

Claim 28, Belhadj further teaches:
The three dimensional neural network accelerator of claim 25, wherein each of the processing elements includes circuitry to perform neural network computations in hardware (Figure 6; section 1: wherein the hardware implementation of the neural network processor is shown and described).

Regarding Claim 29, Ditzel further teaches:
The three dimensional neural network accelerator of claim 21, wherein the first transmission coil is further configured to establish a ThruChip Interface (TCI) connection with the second transmission coil to form a vertical ring-bus (pp. 8,15-18: wherein the ThruChip Interface connection for communication between the coils on the vertically stacked chips is described).

Regarding Claim 30, both Ditzel and Belhadj further teaches:
The three dimensional neural network accelerator of claim 21, wherein the first neural network accelerator tile further comprises a shorting plane to prevent interference from other transmission coils (Ditzel, pp. 5, 8, 10: wherein spacers or buffers between the chips are shown, spacers between the stacked 3D chips, as taught by Ditzel, serves the same purpose as a shorting plane in preventing interference from other transmission coils on the other stacked chips. Belhadj, subsection 3.2, wherein buffers between the layers are used. Examiner’s note: Kuroda, US 2012/0217658 A1, who is part of the Ditzel reference also teaches reducing interference using diagonal coils, which can form a dense grid for example, see paragraphs 35-36). 

Regarding Claim 31, both Ditzel and Belhadj further teaches:
The three dimensional neural network accelerator of claim 21, wherein the first neural network accelerator chip and second neural network accelerator chip are oriented the same (Ditzel, pp. 8, 11, 49: wherein as shown, the chips are stacked and oriented the same. Belhadj, sections 1-3, wherein as collectively shown and described, the chips are stacked face to face, that is oriented in the same way). 

Claims 23, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ditzel et al., “Low-Cost 3D Chip Stacking with ThruChip Wireless Connections”, Oct. 24, 2014, in view of Belhadj et al., “The Improbable But Highly Appropriate Marriage of 3D Stacking and Neuromorphic Accelerators”, CASES ’14, October 12-17, 2014, New Delhi, India, and further in view of Burger et al., US 2016/0379115 A1. 

Regarding Claim 23, with Belhadj teaching the three dimensional neural network accelerator as previously pointed out, Ditzel further teaches:
The three dimensional neural network accelerator of claim 21, 
wherein the one or more functional blocks are configured to handle one or more of: (i) input/output (I/O) to a host computer, (ii) interface to off-chips memory, (iii) connecting to I/O devices, or (iv) performing synchronization, coordination, and buffer functions (pp. 15, 40, 48, 50: wireless data transmission or input/output. Kuroda, US 2017/0092603 A1, also teaches this, see Abstract for example).
Neither Ditzel nor Belhadj may have explicitly taught:
further comprising an un-core controller having one or more functional blocks.
However, Burger in a similar field of endeavor shows (Fig. 57; paragraphs 331-333: wherein the controller component for the acceleration component of the deep neural network is shown and described with its various functions such as for buffering and synchronization. Paragraphs 133-138 also teaches a Service Mapping Component, or SMC, that is also used as a controller with various functions as described therein).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Burger with that of Ditzel and Belhadj for the purposes of using an un-core controller comprising one or more functional blocks.
The ordinary artisan would have been motivated to modify Ditzel and Belhadj in the manner set forth above for the purposes of having a controller component that may use a variety of strategies for buffering and parallelization [Burger: paragraph 332].

Claims 32-38 and 40 are similar to Claims 21-23, 25, 24, 26, 29 and 30 respectively, and are rejected under the same rationale as stated above for those claims.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ditzel et al., “Low-Cost 3D Chip Stacking with ThruChip Wireless Connections”, Oct. 24, 2014, in view of Belhadj et al., “The Improbable But Highly Appropriate Marriage of 3D Stacking and Neuromorphic Accelerators”, CASES ’14, October 12-17, 2014, New Delhi, India, and further in view of Kuroda, US 2017/0092603 A1.

Claim 39, with Ditzel and Belhadj teaching all of the previously pointed out limitations of the claim, neither Ditzel nor Belhadj may have explicitly taught:
The method of claim 38, wherein the second neural network accelerator chip is rotated 90 degrees with respect to the first neural network accelerator chip, and wherein the vertical ring-bus forms a bifilar spiral through the stack of the first neural network accelerator tile and the second neural network accelerator tile.
However, Kuroda shows (Figs. 12, 25; paragraphs 20, 22-23: wherein as collectively shown and described the chips are oriented perpendicular to each other, that is at a 90 degrees rotation with respect to each other, and a spiral coil geometry is used in the communication between chips).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Kuroda with that of Ditzel and Belhadj for the purposes of having the second neural network accelerator tile rotated 90 degrees with respect to the first neural network accelerator tile, and wherein the vertical ring-bus forms a bifilar spiral through the stack.
The ordinary artisan would have been motivated to modify Ditzel and Belhadj in the manner set forth above for the purposes of having signal transmission made possible between semiconductor chips that are placed on a plane so as to be adjacent to each other through inductive coupling without affecting other coils [Kuroda: Abstract].

Examiner’s Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See previously supplied PTO-892 for the relevant and pertinent prior art relating to this application where for example the NPL of Take teaches wireless 3D Network on Chip architecture using inductive coupling for building System in Packages.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAVE MISIR/Primary Examiner, Art Unit 2122